UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SILLS CUMMIS & GROSS P.C.,
Plaintiff,
- against -
BETTY DUSANGE-HA YER, ISHAN
HOLDINGS AND DEVELOPMENT
CORPORATION and ERWIN SINGH
BRAICH,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ORDER

19 Civ. 7463 (PGG)

Pursuant to the Standing Order In Re: Coronavirus/COVID-19 Pandemic, No. 20

Misc. 154 (S.D.N.Y. Mar. 13, 2020), the hearing scheduled for March 19, 2020 is adjourned to

April 23, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York. Defendants should contact the Court’s Pro

Se Intake Unit at (212) 805-0175 if they have questions or require assistance. Plaintiff will serve

a copy of this Order on the Defendants by email at erwinbraich@hotmail.com on or before

March 17, 2020, and by overnight mail on or before on March 18, 2020.

Dated: New York, New York
March [@, 2020

SO ORDERED.

Poff Cetrof

Paul G. Gardephe
United States District Judge

 
